t c memo united_states tax_court edgar perry and isa perry petitioners v commissioner of internal revenue respondent docket no filed date edgar perry and isa perry pro sese kimberly a trujillo for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in and an accuracy- related penalty under sec_6662 a on petitioners’ federal_income_tax tax for their taxable_year of dollar_figure and dollar_figure respectively 1all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision for the year at issue are are petitioners entitled to deduct certain claimed miscellaneous expens- es incurred with respect to a house that they owned we hold that they are not are petitioners required to include in gross_income the gross amount of the distribution to which petitioner isa perry was entitled when she closed a cer- tain retirement account we hold that they are findings of fact3 petitioners resided in california at the time they filed the petition in addition to the house in which they resided petitioners owned another house petitioners’ second house in which their daughter and her family peti- tioners’ relatives resided purportedly under a rental agreement dated date purported rental agreement the purported rental agreement showed that the term of that purported rental agreement was not fixed and that the monthly rent that petitioners’ relatives were to pay to petitioners was dollar_figure petitioners’ relatives were not required to make a security deposit under the purported rental agreement 2at the beginning of the trial in this case petitioners conceded that they are liable for additional tax in an amount equal to the excess advance premium tax_credits received see sec_36b shortly before trial respondent conceded the accuracy-related_penalty under sec_6662 3unless otherwise indicated our findings_of_fact pertain to the year for clarity we sometimes refer in our findings to the year during petitioners’ relatives paid petitioners at least dollar_figure but no more than dollar_figure purportedly as rent for petitioners’ second house during that year pe- titioners and to a much lesser extent petitioners’ relatives spent thousands of dollars on certain home improvements and certain repairs of petitioners’ second house expenses relating to petitioners’ second house petitioner isa perry ms perry maintained certain retirement accounts with lincoln national life_insurance co lincoln national before ms perry had borrowed money on at least two occasions two outstanding loans from at least one of those retirement accounts ms perry’s retirement account in ques- tion sometime before date ms perry notified lincoln national that she wanted to close ms perry’s retirement account in question on date lin- coln national complied with ms perry’s request and closed that account pursu- ant to a so-called contract loan endorsement contract loan endorsement in ques- tion that was in effect with respect to ms perry’s retirement account in question 4the record does not establish how much of the expenses relating to peti- tioners’ second house petitioners paid and how much of those expenses petition- ers’ relatives paid 5the contract loan endorsement in question provided in pertinent part if contract ms perry’s retirement account in question is surrendered while there is an outstanding contract loan the surrender_value will be reduced by the amount of the loan plus loan interest due lincoln national repaid the unpaid balances of ms perry’s two outstanding loans by using funds from ms perry’s retirement account in question lincoln national then made a direct deposit to petitioners’ bank account at mechanics bank of dollar_figure which was the balance in ms perry’s retirement account in question after lincoln national repaid the unpaid balances of ms perry’s two outstanding loans with funds from that retirement account withheld tax and made a credit of dollar_figure to ms perry’s retirement account in question which was a refund of a nondeductible_employee_contribution that ms perry had made to that account credit refund lincoln national issued to ms perry form 1099-r distributions from pen- sions annuities retirement or profit-sharing_plans iras insurance contracts etc form 1099-r with respect to ms perry’s retirement account in question in that form lincoln national showed the gross amount of the distribution to which ms perry was entitled when she closed that account not the net amount that she received after the repayment of two outstanding loans that she had made from that account 6in form 1099-r lincoln national also showed tax withheld and reduced the gross amount of the distribution to which ms perry was entitled when she closed that account by dollar_figure in determining the taxable_portion of that gross amount petitioners timely filed a tax_return for their taxable_year return in that return petitioners reported total income of dollar_figure consisting of wage income of dollar_figure taxable interest_income of dollar_figure state and local_tax refund in- come of dollar_figure taxable individual_retirement_account distribution income of dollar_figure pension and annuity income of dollar_figure rental income from schedule e supplemental income and loss schedule e of dollar_figure unemployment compensa- tion of dollar_figure and total social_security_benefits of dollar_figure dollar_figure of which they reported as taxable social_security_benefits petitioners did not report as income any of the expenses relating to petitioners’ second house that petitioners’ relatives had paid petitioners included schedule a itemized_deductions schedule a as part of their return schedule a in that schedule they claimed total item- 7although the parties stipulated that petitioners reported total income of dollar_figure the income items comprised in that total amount total dollar_figure less than that total amount in addition the total amount of social_security_benefits that the parties stipulated ie dollar_figure is dollar_figure more than the total amount of the social_security_benefits shown in the internal_revenue_service transcript that is part of the record these relatively small inexplicable inconsistencies in the record do not affect our resolution of the issues presented 8the dollar_figure of pension and annuity income that petitioners reported in their return included the gross amount of the distribution to which ms perry was entitled when she closed ms perry’s retirement account in question not the net amount that she received after the repayment of certain loans that she had made from that account ized deductions of dollar_figure which included so-called miscellaneous expenses claimed of dollar_figure dollar_figure of claimed miscellaneous expenses the dollar_figure of claimed miscellaneous expenses consisted of the expenses that petitioners and to a lesser extent petitioners’ relatives had paid for certain home improvements and certain repairs of petitioners’ second house on date petitioners filed an amended tax_return for their tax- able year amended_return in that amended_return petitioners claimed an increase of dollar_figure in the itemized_deductions that they had claimed in their dollar_figure respondent issued a notice_of_deficiency notice to petitioners for their taxable_year in that notice respondent determined inter alia to disallow the dollar_figure of claimed miscellaneous expenses opinion petitioners bear the burden of establishing that the determination in the notice that remains at issue ie the disallowance of the dollar_figure of claimed mis- 9the record does not establish how much of the dollar_figure of claimed miscel- laneous expenses petitioners paid and how much of those expenses petitioners’ relatives paid 10in their amended_return petitioners also claimed an increase of dollar_figure in the tax withheld that they had claimed in their return thereby increasing the tax withheld that they were claiming to dollar_figure cellaneous expenses is erroneous they also bear the burden_of_proof with respect to the affirmative issue that they raised at trial involving ms perry’s retirement account in question that is to say petitioners have the burden of establishing that they are required to include in gross_income for their taxable_year only the net amount that ms perry received from ms perry’s retirement account in question after she closed that account and lincoln national repaid two outstanding loans that she had made from that account with funds from that account less tax withheld and plus the credit refund see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs we address first whether petitioners are entitled to deduct for their taxable_year the dollar_figure of claimed miscellaneous expensesdollar_figure it appears to be peti- 11although not clear it appears that petitioners may be claiming that they are entitled to deduct for the year at issue an amount of miscellaneous expenses greater than the amount they claimed in their schedule a and that respondent disallowed in the notice tioners’ position that petitioners’ second house to which those claimed expense pertain was a rental property during and that consequently they are entitled to deduct those expensesdollar_figure sec_280a provides that generally no deduction is allowable with re- spect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence one of the exceptions in sec_280a to the general_rule in sec_280a is a deduction otherwise allowable to the taxpayer without regard to its connection with the taxpayer’s trade_or_business or income-producing activity as pertinent here a taxpayer is otherwise entitled under sec_164 to deduct state and local real_estate_taxes the record contains four real_estate property_tax bills from contra costa county california property_tax bills on which petitioners’ names appear two of the property_tax bills are for a certain parcel of land identified therein as parcel no and the remaining two property_tax bills relate to another parcel of land identified therein as parcel no nothing in the record establishes the addresses of the respective properties to which those bills pertain nor does any- 12in the light of our understanding of petitioners’ position with respect to the dollar_figure of claimed miscellaneous expenses we believe that petitioners should have claimed those expenses in their return in schedule e not in their schedule a thing in the record establish that those four property_tax bills were paid or if paid_by whom on the record before us we find that petitioners have failed to carry their burden of establishing that they are entitled for their taxable_year to deduct under sec_164 any real_estate_taxes with respect to petitioners’ second house another exception in sec_280a to the general_rule in sec_280a is for any item which is attributable to the rental of the dwelling_unit or portion thereof petitioners apparently are relying on this exception to support their position that they are entitled to deduct the dollar_figure of claimed miscellaneous expenses in order to determine whether the exception in sec_280a applies here we must first examine sec_280a titled use as residence sec_280a provides that a taxpayer uses a dwelling_unit during the taxable_year as a residence if the taxpayer uses the unit or a portion thereof for personal purposes for the greater of days during the taxable_year or percent of the number of days during such year for which such unit is rented at a fair rental pursuant to sec_280a and c a taxpayer is deemed to have used a dwelling_unit for personal purposes for any day or part of that day on which the dwelling_unit is used for personal purposes by the taxpayer or by a member_of_the_family including a lineal descendant or by any individual except an employee with respect to whose use sec_119 applies unless for that day the dwelling_unit is rented for a rental which is a fair rental under the facts and circumstances however sec_280a provides that a taxpayer will not be treated as using a dwelling_unit for personal purposes by reason of a rental arrangement for any period if for such period such dwelling_unit is rented at a fair rental to any person for use as such person’s principal_residence in order for petitioners to be entitled to deduct the dollar_figure of claimed mis- cellaneous expenses they must inter alia establish that petitioners’ second house was rented to petitioners’ relatives at fair rental on the record before us we find that petitioners have failed to carry their burden of establishing that during they in fact rented petitioners’ second house to petitioners’ relatives even if we had found that petitioners had carried their burden of establishing that during they in fact rented petitioners’ second house to petitioners’ relatives we would find on the record before us that they have failed to carry their burden of establishing that they rented petitioners’ second house to petitioners’ relatives at fair rental based upon our examination of the entire record before us we find that pe- titioners have failed to carry their burden of establishing that they are entitled for their taxable_year to deduct the dollar_figure or any other amount of claimed miscellaneous expenses with respect to petitioners’ second house we turn now to the affirmative issue that petitioners raised at trial it is pe- titioners’ position that they are not required for their taxable_year to include in gross_income the gross amount of the distribution to which ms perry was enti- tled when she closed ms perry’s retirement account in question according to petitioners they are required to include in gross_income for that year only the net amount that ms perry received after the repayment of two outstanding loans that she had made from that account on the record before us we reject petitioners’ position petitioners apparently do not understand that what lincoln national in ef- fect did when it used certain funds in ms perry’s retirement account in question to pay two outstanding loans that she had made from that account was to distribute those funds to ms perry which she then used to repay those outstanding loans lincoln national took that shortcut pursuant to the contract loan endorsement in question that was in effect with respect to ms perry’s retirement account in ques- tiondollar_figure that endorsement provided in pertinent part if ms perry’s retirement contract in question is surrendered while there is an outstanding contract loan the surrender_value will be reduced by the amount of the loan plus loan interest due based upon our examination of the entire record before us we find that pe- titioners are required for their taxable_year to include in gross_income the gross amount of the distribution to which ms perry was entitled when she closed ms perry’s retirement account in questiondollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure 13see eg murtaugh v commissioner tcmemo_1997_319 wl 14pursuant to form 1099-r that lincoln national issued to ms perry with respect to ms perry’s retirement account in question petitioners are entitled to reduce that gross amount by dollar_figure in determining the taxable_portion of that gross amount if respondent did not take account of that reduction in the notice we expect the parties to take account of that reduction in computations under rule 15as noted above petitioners conceded at the beginning of the trial in this case that they are liable for additional tax in an amount equal to the excess ad- vance premium tax_credits received nonetheless respondent advances arguments on brief regarding the premium_tax_credit issue in the light of petitioners’ con- continued to reflect the foregoing and the parties’ respective concessions an appropriate decision will be entered continued cession we find those arguments to be moot
